DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims’ Status
Claims 1-10 are pending for examination in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,806,658 and 11,406,557 in view of Rizzo, III et al. (Rizzo; US Patent No. 10,571,715). 
Regarding claim 1, the different between the cited patents claims(s) and the instant application is “he set feedback target range based on a situation of the user, wherein the situation of the user includes at least one of biological information of the user or an emotional state of the user”. However, Rizzo teaches that the adjustment can be made when head and eye motion is detected, see e.g. col. 39, lines 31-37, wherein the movement of the head and eye movements are biological information of the user. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the disclosed patents and Rizzo for the purpose of an improved system which adjusts based on biological information of the user because it would provide customized experience for the individual which is desired. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo, III et al. (Rizzo; US Patent No. 10,571,715).
As per claim 1, Rizzo teaches an information processing apparatus, comprising: a central processing unit (CPU) (col. 4, line 18-25) configured to: 
set a feedback target range based on input information, the input information includes information regarding a user (a configuration of a detection apparatus is adjusted or set based on one or more information including information regarding a user, see e.g. col. 4, lines 18-28, wherein the configuration includes orientation, focal length, and/or field of view of the detection apparatus; col. 8, lines 32-35); 
change the set feedback target range based on a situation of the user, wherein the situation of the user includes at least one of biological information of the user or an emotional state of the user (the adjustment can be made when head and eye motion is detected, see e.g. col. 39, lines 31-37, wherein the movement of the head and eye movements are biological information of the user).
Even though Rizzo does not explicitly teach to output information regarding the changed feedback target range, Rizzon teaches one or more adjustments for one or more sensors as discussed earlier, see e.g. col. 4, lines 18-28, the adjusted information is output to the one or more sensors which subsequently would operate under newly adjusted parameter. Therefore, it would have been obvious to one of ordinary skill in the art to use the teachings of Rizzo for the purpose of an improved system to enhance the ability of a visually impaired person as suggested by Rizzo (col. 12, lines 1-2).
As per claim 4, the information processing apparatus according to claim 1 as taught by Rizzo, wherein the information regarding the user includes information regarding a behavior of the user (detecting stair and notifying to the user, col. 16, lines 47-50, wherein it would have been obvious to one of ordinary skill in the art that the corresponding sensors are adjusted according to environment being encountered).
As per claim 6, the information processing apparatus according to claim 1 as taught by Rizzo, wherein the information regarding the user includes information regarding an environment of the user (col. 8 lines 16-22).
As per claim 7, the information processing apparatus according to claim 6 as taught by Rizzo, wherein the information regarding the environment of the user includes information regarding a density of objects in vicinity of the user (the disclosed system of Rizzo can detect that a large number of similar obstacles (e.g., trees) are present at less than a threshold distance in the user's environment, see e.g. col. 34, lines 43-47; it would have been obvious to one of ordinary skill in the that to adjust a detection apparatus taught by Rizzo based on density of objects because it would be desired for the detection apparatus to be more sensitive i.e. increase field of view etc., see e.g. col. 37, lines 35-38, when more objects are present, in order to reduce accidents, and vice versa). 
As per claim 10, it is interpreted and rejected as claim 1. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo in view of Yamamoto (Yamamoto; US 2016/0265917). 
As per claim 2, the information processing apparatus according to claim 1 as taught by Rizzo, except the claim subject wherein the information regarding the user includes information regarding a moving speed of the user. 
Yamamoto, however, teaches information regarding a user includes information regarding a moving speed of the user (see e.g. para. [0009]); it would have been obvious to one of ordinary skill in the that to adjust a detection apparatus taught by Rizzo based on speed of the user since it would be desired for the detection apparatus to be more sensitive i.e. reduced field of view for faster speeds and vice versa. Rizzo and Yamamoto are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system which may reduce accidents. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo in view of Hirvonen et al. (Hirvonen; US 2016/0077202).
As per claim 3, the information processing apparatus according to claim 1 as taught by Rizzo, except the claim subject matter wherein the information regarding the user includes information regarding a posture of the user.
Hirvonen, however, teaches information regarding a user includes information regarding a posture of the user (see e.g. para. [0078-79]); it would have been obvious to one of ordinary skill in the that to adjust a detection apparatus taught by Rizzo based on posture the user since it would be desired for the detection apparatus to be more sensitive i.e. shift detection angle if the user is hunched. Rizzo and Hirvonen are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system which may reduce injuries with objects. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo in view of Karlapalem (Karlapalem; US 2016/0084952).
As per claim 5, the information processing apparatus according to claim 1 as taught by Rizzo, except claim subject matter wherein the information regarding the user includes information regarding profile information of the user.
Karlapalem, however, teaches that information regarding the user includes information regarding profile information of the user (user’s height is inputted and used [or adjusted] for programming a device including one or more sensors; e.g. para. [0024]). Rizzo and Karlapalem are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system which may reduce injuries with objects. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo in view of Levy (Levy; US 2013/0250078).
As per claim 8, the information processing apparatus according to claim 1 as taught by Rizzo, except the claimed wherein the CPU is further configured to set a time interval between a change in the input information and a change in the feedback target range. 
Levy, however, teaches that input information gathered periodically, wherein the periodicity is adjusted to be a predetermined by programmer (see e.g. para. [0017]). Similarly, it would have been obvious to one of ordinary skill in the art that input information and corresponding range is adjusted to be a predetermined time in the disclosed system of Rizzo. 
Rizzo and Levy are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system which would not overwhelm an impaired person by constantly changing input and range. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo in view of West et al. (West; 2012/0124470). 
As per claim 9, the information processing apparatus according to claim 1 as taught by Rizzo, except the claimed wherein the output information includes warning regarding changed feedback target range. 
West, however, teaches a system which can output special sound whenever mode toggle takes place to verify mode change (see e.g. para. [0041]). Similarly, it would have been obvious to one of ordinary skill in the art to out a special sound every time the range or any of the other settings are changed in the disclosed system of Rizzo. 
Rizzo and West are in a same or similar field of endeavor, therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system which would inform a blind person about one or more changes as taught by West (see e.g. para. [0041]) for the purpose of improved awareness which may reduce accidents and/or improve user’s experience. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688